DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues Smith et al teaches a method of modifying the image, the image can be modified for example by overlaying one or more stickers on the image. Smith fails to disclose a method of  generating a synthesized video by adding other text information and a reminding mark which are displayed on a video picture of the synthesized video during playing of the synthesized video. The examiner respectfully disagrees.
Smith et al teaches embellished content items can be media content items which include both a primary content item and one or more contextual content items. The primary content item can include a media content item, such as an image or a video. A contextual content item can modify and/or embellish the primary content item. For example, contextual content items may modify a visual aspect of the primary content item. Examples of contextual content items include stickers than can be overlaid on the 
 The examiner relied on Mehvish and Chacon to meet limitations of adding other text information and a reminding mark which are displayed on a video picture of the synthesized video during playing of the synthesized video, as discussed below. 
Applicant argues Smith does not teach or suggest displaying the identification of the target sharing user in a display mode different from that of other information. The examiner relied on Chacon et al to meet claimed limitations. See rejection below. 
Applicant has failed to seasonably challenge the Examiner's assertions of well-known subject matter in the previous Office action(s) pursuant to the requirements set forth under MPEP §2144.03.  A "seasonable challenge" is an explicit demand for evidence set forth by Applicant in the next response.  Accordingly, the claim limitations the Examiner considered as "well known" in the first Office action are now established as admitted prior art of record for the course of the prosecution.  See In re Chevenard, 139 F.2d 71, 60 USPQ 239 (CCPA 1943).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US PG Pub No. 2019/0205015), in view of Mehvish et al (“A Guide to Instagram Story Stickers with Their Meaning”), in view of Chacon et al (“3 New Features for Instagram Stories: GIFs, Mentions, and Links”).
Regarding claims 1, 14 and 20, Smith et al teaches a method for synthesizing a video, comprising: 
displaying a video to be synthesized on a video editing interface for editing content of video data (Para. 0053-54); 
generating a synthesized video based on the video and object on the video editing interface, wherein  the synthesized video and object displayed on a video picture of the synthesized, wherein the video editing interface comprises a sticker control [326] (Figure 3B); 
displaying a sticker panel [330] in response to a selection operation for the sticker control [326] on the video editing interface (Figure 3B), wherein the sticker panel comprises a plurality of sticker controls. 
The reference is unclear with respect to acquiring a friend recommendation list of a video editing user in response to a video sharing instruction from the video editing user, and displaying the friend recommendation list, wherein the friend recommendation list is used for indicating a plurality of sharing objects; a target sharing object, a reminding mark for indicating the target sharing object displayed; and the reminding mark comprises an identification of the target sharing object and is configured to remind the target sharing object to watch the synthesize video, wherein acquiring a friend recommendation list of a video editing user in response to a video sharing instruction 
In similar field of endeavor, Mehvish et al teaches acquiring a friend recommendation list of a video editing user in response to a video sharing instruction from the video editing user, and displaying the friend recommendation list, wherein the friend recommendation list is used for indicating a plurality of sharing objects (See #2 Mention Sticker); a target sharing object, a reminding mark for indicating the target sharing object displayed and the reminding mark comprises an identification of the target sharing object and is configured to remind the target sharing object to watch the synthesize video (Images 1 and 2 in Mention Sticker); wherein acquiring a friend recommendation list of a video editing user in response to a video sharing instruction from the video editing user (i.e. User sharing story and utilizing Mention sticker), and displaying the friend recommendation list comprises: containing a friend sticker control (@Mention); and displaying a friend sticker on the video editing interface (Images 1 and 2 in #2 Mention Sticker) and displaying the friend recommendation list at a friend recommendation position displayed at a present position on the video editing interface, in response to a sticker selection operation for the friend sticker control (@Mention), wherein the friend sticker contains the video sharing instruction (See Mention Sticker). Therefore, it would have been obvious to one of ordinary skill in the art to modify the 
Smith and Mehvish, the combination is unclear with respect to other text information and reminding mark...during playing of the synthesized video and video comprises other text information and wherein the other text information and the identification of the target sharing object are displayed in different display modes.
In similar field of endeavor, Chacon teaches other text information and reminding mark...during playing of the synthesized video and video comprises other text information and wherein the other text information and the identification of the target sharing object are displayed in different display modes (See Page 4; Pictures 1 and 2). Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination before the effectively filing date of the claimed invention for the common knowledge purpose of allowing users to easily share content with descriptions and tag friends so they can also re-share as their own.
Regarding claims 3 and 16, Smith and Mehvish, the combination teaches editing the friend sticker in response to an editing instruction for the friend sticker from the video editing user; wherein the editing instruction is used to change a style of the friend sticker, or rotate the friend sticker, or zoom in or out the friend sticker or drag the friend sticker (Smith: Figures 3F-H and Mehvish: Mention Stickers).  
Regarding claims 4 and 17, Smith and Mehvish, the combination teaches acquiring a friend recommendation list of a video editing user in response to a video 
The combination is unclear with respect to displaying a text input box on the video editing interface in response to a text input operation on the video editing interface from the video editing user; and displaying the friend recommendation list at a friend recommendation position displayed at a preset position on the video editing interface in response to the video sharing instruction input by the video editing user in the text input box. However, the examiner takes official notice that both concepts and advantages are well known and expected in the art. It would have been obvious to one of ordinary skill in the art to modify the combination by specifically displaying a text input box on the video editing interface in response to a text input operation on the video editing interface from the video editing user; and displaying the friend recommendation list at a friend recommendation position displayed at a preset position on the video editing interface in response to the video sharing instruction input by the video editing user in the text input box before the effectively filing date of the claimed invention for the common knowledge purpose of allowing users to tag family and/or friends within description or captions easily when publishing a story.
Regarding claim 5, Smith and Mehvish, the combination teaches wherein before receiving the video sharing instruction input by the video editing user in the text input box, the method further comprises displaying a preset video editing item at the preset position on the video editing interface, wherein the preset video editing item is used for editing the video when selected; wherein acquiring a friend recommendation list of a 
The combination is unclear with respect to displaying the friend recommendation list comprises: displaying the friend recommendation list instead of the preset video editing item at the present position on the video editing interface in response to the video sharing instruction. However, the examiner takes official notice that both concepts and advantages are well known and expected in the art. It would have been obvious to one of ordinary skill in the art to modify the system by specifically displaying the friend recommendation list comprises: displaying the friend recommendation list instead of the preset video editing item at the present position on the video editing interface in response to the video sharing instruction before the effectively filing date of the claimed invention for the common knowledge purpose of presenting most used features ahead of least used to assist user in making selections easier.
Regarding claim 6, Smith and Mehvish, the combination teaches the text input operation comprises a long press operation on the video editing interface; or the video editing interface comprises a text control, and the text input operation comprises a selection operation for the text control (Smith: Para. 0054, 0059).  
Regarding claims 7 and 18, Smith and Mehvish, the combination teaches the friend recommendation list comprises an identification of a user with whom a video is shared by the video editing user within a preset time period (Smith: Para. 0033 and Mehvish: # 2 Mention Sticker). 
The combination is unclear with respect to all identifications in the friend recommendation list are displayed at the friend recommendation positions in response 

The combination is unclear with respect to the identifications in the friend recommendation list are arranged according to a duration from a time when a shared video is shared to a current time, from the shortest to the longest. However, the examiner takes official notice that both concepts and advantages are well known and expected in the art. It would have been obvious to one of ordinary skill in the art to modify the system by specifically adding the identifications in the friend recommendation list are arranged according to a duration from a time when a shared video is shared to a current time, from the shortest to the longest before the effectively filing date of the claimed invention for the common knowledge purpose of saving time by presenting recent contact(s) first to avoid having to search/scroll the entire list.
Regarding claim 9, Smith and Mehvish, the combination teaches wherein acquiring a friend recommendation list of a video editing user in response to a video sharing instruction from the video editing user, and displaying the friend recommendation list comprises: receiving a friend screening condition input by the video editing user after the video sharing instruction; and adjusting identifications in the friend recommendation list in response to the friend screening condition to enable the identifications to satisfy the friend screening condition (i.e. First few initials of the username) (Mehvish: #2 Mention Stickers).  
Regarding claim 10, Smith and Mehvish, the combination teaches the reminding mark is used for linking to a page corresponding to the target sharing object (i.e. account being tagged for a user and/or business) (See # 2 Mention Sticker).  

Regarding claim 12, Smith and Mehvish, the combination teaches after generating the synthesized video based on the video to be synthesized and the target sharing object, further comprising:4 publishing the synthesized video on a video publishing interface in response to a video publishing instruction from the video editing user (Smith: Figure 3I; Para. 0059 and Mehvish: #2 Mention Sticker).  
Regarding claim 13, Smith and Mehvish, the combination teaches sending a sharing object prompting instruction to a server in response to the video publishing instruction from the video editing user; in which the sharing object prompting instruction is used for instructing the server to send prompting information corresponding to the synthesized video to a target terminal device; the target terminal device comprises a terminal device corresponding to the target sharing object (Smith: Figure 6; Para. 0029-30 and 0033).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583. The examiner can normally be reached M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423